
	
		I
		111th CONGRESS
		2d Session
		H. R. 6275
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Markey of
			 Massachusetts (for himself, Ms. Loretta
			 Sanchez of California, and Mr.
			 Jones) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 49, United States Code, to improve air
		  cargo security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Air Cargo Security Act of
			 2010.
		2.Federal air cargo
			 screening programSection
			 44901 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(l)Federal air
				cargo screening program
					(1)In
				generalNot later than one
				year after the date of enactment of this subsection, the Secretary of Homeland
				Security, acting through the Assistant Secretary of Homeland Security
				(Transportation Security Administration), shall establish and operate, at each
				airport in the United States that serves passengers, Federal air cargo
				screening centers for the screening of cargo transported on passenger aircraft
				operated by an air carrier or foreign air carrier in air transportation or
				intrastate air transportation.
					(2)Minimum
				standardsThe Assistant Secretary shall establish standards for
				the equipment, technology, procedures, personnel, and methods utilized to
				conduct screening pursuant to this subsection. The standards shall provide a
				level of security commensurate with the level of security for the screening of
				passenger checked baggage.
					(3)Coordination
				with other air cargo security programsThe Assistant Secretary
				shall ensure that the screening conducted pursuant to this subsection is
				coordinated with the Certified Cargo Screening Program and any other air cargo
				security program established under subsection (g).
					(4)Authority to
				contractThe Assistant Secretary is authorized to enter into
				contracts with nongovernmental entities (including air carriers and foreign air
				carriers) to conduct air cargo screening pursuant to this subsection.
					(5)Air cargo
				screening fee
						(A)In
				generalThe Assistant Secretary shall impose and collect a
				uniform fee for air cargo screening pursuant to this subsection in an amount
				that the Assistant Secretary estimates will result in an aggregate collection
				of fees equal to the amount the Assistant Secretary estimates for the following
				costs:
							(i)The salary,
				benefits, overtime, retirement, and other costs relating to screening
				personnel, the supervisors and managers of such personnel, and Federal law
				enforcement personnel deployed at Federal air cargo screening centers
				established under this subsection.
							(ii)The costs of
				training personnel deployed at Federal air cargo screening centers established
				under this subsection and the acquisition, operation, and maintenance of
				equipment used by such personnel.
							(iii)The costs of
				performing background investigations of personnel deployed at Federal air cargo
				screening centers established under this subsection.
							(iv)The costs of capital improvements relating
				to air cargo screening at airports.
							(v)Any other costs the Assistant Secretary
				considers necessary and appropriate.
							(B)Imposition of
				fees
							(i)In
				generalThe Assistant Secretary shall impose the fee under
				subparagraph (A) after publication of notice of such fee in the Federal
				Register and shall begin the collection of fees not later than one year after
				the date of enactment of this subsection.
							(ii)Subsequent
				modification of feesThe Assistant Secretary may modify, after
				publication of notice of such modification in the Federal Register, the
				imposition or collection of fees under subparagraph (A).
							(iii)Limitation on
				collectionNo fee may be collected pursuant to subparagraph (A)
				unless the fee is related to the payment of the costs specified in such
				subparagraph.
							(C)Administration
				of fees
							(i)Deposit of
				amounts collectedAmounts collected from the fee imposed under
				subparagraph (A) shall be deposited in the Air Cargo Security Fund established
				under paragraph (6).
							(ii)Fees not
				subject to taxFor purposes of section 4261 of the Internal
				Revenue Code of 1986, a fee imposed under subparagraph (A) shall not be treated
				as an amount paid for taxable transportation.
							(D)Receipts
				credited as offsetting collectionsNotwithstanding section 3302
				of title 31, United States Code, any fee collected pursuant to subparagraph
				(A)—
							(i)shall be credited
				as offsetting collections to the account that finances the activities and
				services for which the fee is imposed; and
							(ii)shall be
				available for expenditure without further appropriation only to pay the costs
				of activities and services for which the fee is imposed.
							(E)RefundsThe
				Assistant Secretary may refund a fee paid pursuant to subparagraph (A) by
				mistake or in excess of that required.
						(6)Air cargo
				security fund
						(A)EstablishmentThere
				is established in the Department of Homeland Security a fund to be known as the
				Air Cargo Security Fund consisting of amounts deposited under
				paragraph (5)(C)(i).
						(B)Availability of
				amountsAmounts in the Air Cargo Security Fund shall remain
				available until expended by the Assistant Secretary for the costs specified in
				paragraph (5)(A).
						(7)Screening
				definedIn this subsection, the term screening has
				the same meaning given the term under subsection
				(g)(5).
					.
		
